United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1093
                        ___________________________

                                  Akira Edmonds

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

    Dana Meyer; T. Bredeman; Aschok Chada, Licensed Physician; Joule N.
  Stevenson, MD, Licensed Physician; T. Crouch, Nurse Practitioner; Michele
Buckner, Warden of the South Central Correctional Center; Dr. Unknown Lovelace

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                             Submitted: March 2, 2021
                               Filed: April 5, 2021
                                  [Unpublished]
                                  ____________

Before BENTON, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Missouri Department of Corrections (MDOC) inmate Akira Edmonds appeals
the 28 U.S.C. § 1915(e)(2)(B)(ii) dismissal of his 42 U.S.C. § 1983 complaint for
failure to state a claim. We grant Edmonds leave to proceed in forma pauperis on
appeal; and we affirm in part and reverse in part.

       Edmonds claimed Eighth Amendment violations based on the medical
management of a painful inguinal hernia, which he alleged was first diagnosed at
South Central Correctional Center (SCCC) in May 2019, and was then treated at
Northeast Correctional Center, where he was transferred in August 2019. He stated
that in August 2020, following an assessment by a nonparty, it was determined that
hernia surgery was required, and a surgery referral was initiated. He sought damages
against Corizon Medical Services (Corizon) and its doctors Aschok Chada and Joule
Stevenson, Nurse Practitioner (NP) Tamra Crouch, and officials T. Bredeman and
Dana Meyer; MDOC Dr. Lovelace; and SCCC Warden Michele Buckner. Initially,
we conclude that Edmonds sufficiently named the individual defendants in their
individual and official capacities, given that he checked boxes provided on the form
complaint for both individual and official capacity, and he named all defendants in
their individual and official capacities in his original complaint. See Moore v. Sims,
200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam); see also Topchian v. JPMorgan
Chase Bank, N.A., 760 F.3d 843, 849 (8th Cir. 2014) (explaining that courts should
construe pro se complaints liberally, meaning that “if the essence of an allegation is
discernible,” even if not “pleaded with legal nicety,” the complaint should be
construed “in a way that permits the layperson’s claim to be considered within the
proper legal framework” (cleaned up)).

       We conclude that the claims against the Corizon, MDOC, and SCCC
officials—Bredeman, Meyer, Dr. Lovelace, and Buckner—were properly dismissed
before service of process. Specifically, it was clear from the complaint that Edmonds
did not know who was responsible for the initial denial of a truss that was requested
by his SCCC medical providers; and he merely alleged that he wrote Buckner a letter
after the denial, but did not allege she was directly involved in his care. See Dahl v.
Weber, 580 F.3d 730, 733-34 (8th Cir. 2009) (explaining that § 1983 liability requires

                                         -2-
personal involvement and that a warden’s general responsibility for supervising
prison operations is insufficient to show personal responsibility).

        However, we conclude that Edmonds stated a claim against the remaining
individual defendants: Drs. Chada and Stevenson, and NP Crouch. His inguinal
hernia is an objectively serious medical need, see Grayson v. Ross, 454 F.3d 802, 809
(8th Cir. 2006) (“[A]n objectively serious medical need or a deprivation of that need
. . . must be either obvious to [a] layperson or supported by medical evidence, like a
physician’s diagnosis.” (cleaned up)), and he sufficiently alleged that the medical
defendants were deliberately indifferent to this need. At the pleading stage, where
the defendants have not been served and the parties have not had the opportunity to
conduct discovery, it is unknown whether the alleged failures of the medical
defendants—not conducting a proper examination, prescribing only ibuprofen and a
truss, ignoring his complaints that the truss and ibuprofen were not relieving his
severe pain, and not referring him for surgery for a year—rose to the level of criminal
recklessness, or whether any delay had an adverse effect. See Jackson v. Riebold,
815 F.3d 1114, 1119-20 (8th Cir. 2016) (explaining that when deliberate indifference
claim is based on treatment delay, inmate must offer verifying medical evidence
showing detrimental effect of delay); Topchian, 760 F.3d at 848 (“A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” (cleaned
up)); McRaven v. Sanders, 577 F.3d 974, 979, 983 (8th Cir. 2009) (noting that
“[a]lthough medical negligence does not violate” the Eighth Amendment—which
proscribes “unnecessary and wanton infliction of pain”—“medical treatment may so
deviate from the applicable standard of care as to evidence . . . deliberate
indifference” (cleaned up)).

      Finally, we conclude that the claims against Corizon—including the official-
capacity claims against the medical defendants, who were Corizon employees—were
improperly dismissed pre-service. See Crumpley-Patterson v. Trinity Lutheran Hosp.,

                                          -3-
388 F.3d 588, 590-91 (8th Cir. 2004) (where private party acts under color of state
law, the test for corporate liability is whether an official policy, custom, or action
inflicts injury actionable under § 1983). Specifically, construing Edmonds’s
complaint liberally, he sufficiently alleged that Corizon had a policy, custom, or
practice of managing inguinal hernias with only ibuprofen and a truss, and of
delaying surgery even when a hernia is worsening.

      Accordingly, we affirm the dismissal of the claims against officials Meyer,
Bredeman, Dr. Lovelace, and Buckner; we reverse the dismissal of the claims against
Corizon, and against Dr. Chada, Dr. Stevenson, and NP Crouch in their individual
and official capacities; and we remand for further proceedings consistent with this
opinion.
                    ______________________________




                                         -4-